Case 1:20-cv-24239-DLG Document 26 Entered on FLSD Docket 02/03/2021 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                          Case No. 20-24239-CIV-GRAHAM


  BARBARA ALVEREZ FUENTES,

          Plaintiff,

  vs.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

          Defendant.
                                                   /


                       NOTICE OF COURT PRACTICE UPON
                NOTICE OF SETTLEMENT AND ORDER CLOSING CASE

          THIS CAUSE comes before the Court on the Parties’ Joint Notice

  of Settlement. (Ecf No. 25). Based thereon,

          THE PARTIES are hereby notified that, within forty-five (45)

  days of the date of this Order, they must file a Stipulation or

  Notice of Dismissal, Settlement Agreement, or any other pertinent

  document necessary to conclude this action.          It is further

          ORDERED   AND   ADJUDGED   that   this   action   is   CLOSED   for

  administrative purposes, and any pending motions are DENIED as

  moot.

        DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day

  of February, 2021.

                                            s/ Donald L. Graham
                                            DONALD L. GRAHAM
                                            UNITED STATES DISTRICT JUDGE
Case 1:20-cv-24239-DLG Document 26 Entered on FLSD Docket 02/03/2021 Page 2 of 2
